DETAILED ACTION
This is a response to the Amendment to Application # 17/023,721 filed on July 6, 2022 in which claims 1-5, 7-13, and 15-20 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 1-11 and 14-19 are rejected under 35 U.S.C. § 101 and claims 1-20 are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claims 1-8 recite a method for constructing a document heading tree. In this method claim, many of the claim limitations only occur “in response to”  or “based on” some condition precedent occurs. The broadest reasonable interpretation of this limitation does not require these conditional limitations to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). The examiner further notes that in the limitation that define all available conditions precedent, the broadest reasonable interpretation does, logically, require at least one to be performed. 
See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735) at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional), Ex parte Sheinfeld Appeal No. 2018-007091 (PTAB 2019) at *13; Ex Parte Vdovjak 2018-007087 (PTAB 2019) at 18; Ex parte Ionescu 2018-002662 (PTAB 2018) at *4; Ex parte Shier 2017-011168 (PTAB 2019) at *23; and Ex parte Blight 2017-006004 (PTAB 2018) at *12 (supporting the interpretation that “upon” limitations are conditional).

Claims 4, 12, and 20 each recite a “digital symbol.” The broadest reasonable interpretation of a “digital symbol” includes any symbol stored by a computer. However, it appears that Applicant intends for this “digital symbol” to be a numerical symbol. Therefore, the term “digital symbol” shall be interpreted as a “numerical symbol.” If this is not the intended interpretation, the examiner recommends amending this language to better define the claimed invention.

Claim Objections
Claims 1, 5, 8, 9, 13, 16, and 17 are objected to because of the following informalities:  the phrase “one of operations of” is grammatically awkward and confusing. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claims 1, 9, and 17, these claims are directed to an abstract idea without significantly more. The claims recite, when considered individually or as a whole, a method, system, and computer program for constructing a document heading tree.
The limitations “performing a rule matching between a text feature of each of paragraphs in a document to be processed and a paragraph feature in a predefined rule, according to the predefined rule; based on whether the rule matching is successful or failed, performing one of operations of: determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining that the rule matching is successful; determining a paragraph level of each of the paragraphs in the document to be processed” and “constructing a document heading tree of the document to be processed based on the paragraph level of each of the paragraphs,” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim merely recite the additional element that the paragraph level is determined “using a machine learning model;” “wherein the machine learning model comprises a long short-term memory network model;” and “in response to determining the rule matching is failed.” The use of a machine learning model that is a long short-term memory network model is merely describes a well-understood, routine, and conventional activity. See MPEP § 2106.05(d), Semere Kiros Bitew; Logical Structure Extraction of Electronic Documents Using Contextual Information; August 2018; University of Twente; Pages 11-13, 32-35 (hereinafter Bitew). Further, the occurrence of this “in response to determining the rule matching is failed” is an insignificant extra-solution activity. See MPEP § 2106.05(g). Finally, the claims recite the presence of “circuits for implementing functions.” This is merely an instruction to “apply it.” See MPEP § 2106.05(f).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than conventional activities and insignificant extra solution activities that cannot provide an inventive concept. Therefore, these claims are not patent eligible.

Regarding claims 2, 10, and 18, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims first require extracting a word vector sequence and a part-of-speech sequence, which is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d), Bitew 28 (a word vector and a label that may be a title indicator [i.e., a part of speech]). Finally, the claim requires inputting the vectors into a machine learning model and then receiving an output indicating the paragraph level, which is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d), Bitew 28-31.
Therefore, these claims are not patent eligible.

Regarding claims 3, 11, and 19, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require using the rule matching to determine that the current paragraph is a document body, which is part of the abstract idea because it covers performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III).
Therefore, these claims are not patent eligible.

Regarding claim 4, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim first requires using the rule matching to determine that the heading content begins with a digital symbol, which is a well-understood, routine, and conventional activity. See MPEP § 2106.05(d), Bitew 23, “Begins_with_digit.” Additionally, the remaining limitations are not required under the broadest reasonable interpretation and, therefore, cannot amount to significantly more than the judicial exception.
Therefore, this claim is not patent eligible.

Regarding claim 5, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires the use of a blacklist and a whitelist, which the examiner is taking official notice, is a notoriously well-understood, routine, and conventional activity. See MPEP § 2106.05(d). Additionally, the remaining limitations are not required under the broadest reasonable interpretation and, therefore, cannot amount to significantly more than the judicial exception.
Therefore, this claim is not patent eligible.

Regarding claims 6 and 14, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely require adding nodes to the tree, which is an insignificant extra-solution activity. See MPEP § 2106.05(g).
Therefore, these claims are not patent eligible.

Regarding claims 7 and 15, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely define the algorithm for adding the nodes, the broadest reasonable interpretation of which covers performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III).
Therefore, these claims are not patent eligible.

Regarding claims 8 and 16, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely define the algorithm for adding the nodes, the broadest reasonable interpretation of which covers performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III).
Therefore, these claims are not patent eligible.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, and 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wexler et al., US Patent 6,298,357, (hereinafter Wexler) as cited on the Information Disclosure Statement dated September 14, 2021, in view of Dernoncourt et al., US Publication 2020/0004803 (hereinafter Dernoncourt).

Regarding claim 1, Wexler discloses a method for constructing a document heading tree, implemented by circuits for implementing functions comprising “performing a rule matching between a text feature of each of paragraphs in a document to be processed and a paragraph feature in a predefined rule, according to the predefined rule; based on whether the rule matching is successful or failed, performing one of operations of: determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful” (Wexler col. 4, ll. 21-44) by using a rule matching process, such as “if a format contains the characters ‘<’ and ‘>,’” to determine the paragraph type. Additionally, Wexler discloses “determining a paragraph level of each of the paragraphs in the document to be processed using additional tests, in response to determining the rule matching is failed” (Wexler col. 4, ll. 29-34) by determining that none of the matching rules applied (i.e., the rule matching failed) and then performing additional tests. Finally, Wexler discloses “constructing a document heading tree of the document to be processed based on the paragraph level of each of the paragraphs.” (Wexler col. 6, ll. 7-23).
Although Wexler discloses performing additional steps if the matching rules fail, it does not disclose that those additional steps are “processed using a machine learning model,” and, therefore, does not appear to explicitly disclose the claimed limitation “determining a paragraph level of each of the paragraphs in the document to be processed using a machine learning model, in response to determining the rule matching is failed, wherein the machine learning model comprises a long short-term memory network model.”
However, Dernoncourt discloses a method for grouping text, including grouping the text by paragraph (Dernoncourt ¶¶ 48-49), of a document wherein the text is “processed using a machine learning model … wherein the machine learning model comprises a long short-term memory network model” (Dernoncourt ¶¶ 55). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Dernoncourt was combined with Wexler, the grouping using a machine-learning model of Dernoncourt would be the “additional steps” of Wexler. Therefore, the combination of Wexler and Dernoncourt at least teaches and/or suggests the claimed limitation “determining a paragraph level of each of the paragraphs in the document to be processed using a machine learning model, in response to determining the rule matching is failed, wherein the machine learning model comprises a long short-term memory network model,” rendering the claimed limitation obvious.
Wexler and Dernoncourt are analogous art because they are from the “same field of endeavor,” namely that of document tree generation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wexler and Dernoncourt before him or her to modify the additional steps of Wexler to include the use of a machine-learning model of Dernoncourt.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Wexler differs from the claimed invention by including different additional steps in place of the claimed machine-learning model. Further, Dernoncourt teaches that the use of a machine-learning model to group text was well known in the art. One of ordinary skill in the art could have predictably substituted the machine-learning model of Dernoncourt for the additional steps of Wexler.

Regarding claim 9, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Wexler and Dernoncourt comprises computer hardware (Wexler col. 3, ll. 2-9) and software modules for performing the same functions. Thus, claim 9 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 17, it merely recites a non-transitory computer readable storage medium for performing the method of claim 1. The non-transitory computer readable storage medium comprises computer software modules for performing the various functions. The combination of Wexler and Dernoncourt comprises computer software modules for performing the same functions. Thus, claim 17 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 10, and 18, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1, 9, and 17 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “the determining a paragraph level of each of the paragraphs in the document to be processed using a machine learning model, in response to determining the rule matching is failed comprises: extracting a word vector sequence feature and a part-of-speech sequence feature from a current paragraph” (Wexler ¶¶ 32-37) by describing the extract vector including a Word ID and Word (i.e., a word vector sequence), and a Sentence ID, which is a part-of-speech sequence because it indicates that the word is part of a sentence. Finally, the combination of Wexler and Dernoncourt discloses “inputting the word vector sequence feature and the part-of-speech sequence feature into the machine learning model; and outputting, by the machine learning model, the paragraph level of each of the paragraphs in the document to be processed” (Dernoncourt ¶ 55) by inputting the word vectors into the LSTM and outputting a binary output indicating whether the vector is an end section, which is a form of paragraph level. 

Regarding claims 3, 11, and 19, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1, 9, and 17 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the paragraph feature in the predefined rule comprises a document body feature” (Wexler col. 5, l. 66-col. 7, l. 7) by determining that the paragraph is “one or more paragraphs 806a-i.” Further, the combination of Wexler and Dernoncourt discloses “the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful comprises: determining a paragraph level of a current paragraph as a document body, based on a fact that the current paragraph in the document to be processed is successfully matched with the document body feature” (Wexler col. 5, ll. 60-65) by using sorting rules to compare the characteristics (i.e., a rule matching is successful) to determine the paragraph levels, including those where the paragraph is a body.

Regarding claims 6 and 14, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1 and 9 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the constructing a document heading tree of the document to be processed based on the paragraph level of each of the paragraphs comprises: creating a root node of the document heading tree, and assigning a paragraph level corresponding to the root node as a highest level” (Wexler col. 5, ll. 36-49) by creating a root node in the tree with the levels closest to the root being assigned the highest level. Further, the combination of Wexler and Dernoncourt discloses “adding a paragraph node corresponding to each of the paragraphs into the document heading tree according to the paragraph level of each of the paragraphs in the document to be processed.” (Wexler col. 5, ll. 36-49). 

Regarding claims 7 and 15, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 6 and 14 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the adding a paragraph node corresponding to each of the paragraphs into the document heading tree according to the paragraph level of each of the paragraphs in the document to be processed comprises: taking a first paragraph in the document to be processed as a current paragraph, and taking the root node as a last node of the document heading tree” (Wexler col. 5, ll. 36-49) by comparing the heading to the root node. Further, the combination of Wexler and Dernoncourt discloses “comparing a paragraph level of the current paragraph with that of the last node.” (Wexler col. 5, ll. 36-49). Moreover, the combination of Wexler and Dernoncourt discloses “adding a paragraph node corresponding to the current paragraph into the document heading tree according to a comparison result” (Wexler col. 6, ll. 7-24) by adding the paragraphs to the tree based on the level. Likewise, the combination of Wexler and Dernoncourt discloses “taking a next paragraph of the current paragraph as a new current paragraph, and taking a paragraph node corresponding to the current paragraph as a new last node, wherein the last node is a final node” (Wexler col. 6, ll. 7-33) by processing the paragraphs recursively “until the tag level is greater than the current level,” which a person of ordinary skill in the art would recognize will select the “final node” in a situation where only the root node and a single child node exists. Finally, the combination of Wexler and Dernoncourt discloses “for the new current paragraph and the new last node, repeating the comparing a paragraph level of the current paragraph with that of the last node and the adding a paragraph node corresponding to the current paragraph into the document heading tree according to a comparison result” (Wexler col. 6, ll. 7-33) by processing the paragraphs by recursively processing the text, which a person of ordinary skill in the art would recognize would replace the current node with a new node and the previous node with the previous current node.

Regarding claims 8 and 16, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 7 and 15 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “ based on whether the paragraph level of the current paragraph is higher or lower than that of the last node, wherein the last node is a final node, performing one of the operations of: wherein the adding a paragraph node corresponding to the current paragraph into the document heading tree according to a comparison result comprises: in response to determining the paragraph level of the current paragraph is higher than that of the last node, taking a parent node of the last node as a new last node, and repeating the comparing a paragraph level of the current paragraph with that of the last node; and in response to determining the paragraph level of the current paragraph is lower than that of the last node, taking a paragraph node corresponding to the current paragraph as a child node of the last node” (Wexler col. 6, ll. 7-33) by recursively performing these steps up the tree “until the tag level is greater than the current level,” which a person of ordinary skill in the art would recognize will select the “final node” in a situation where only the root node and a single child node exists.

Claims 4, 12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wexler in view of Dernoncourt, as applied to claims 1, 9, and 17 above, and further in view of Goyal et al., US Publication 2018/0225471 (hereinafter Goyal).

Regarding claims 4, 12, and 20, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1, 9, and 17 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt discloses “wherein the paragraph feature in the predefined rule comprises a format of a digital symbol preceding a heading content of a document heading” (Wexler col. 4, ll. 7-15, col. 5, ll. 12-17) where the rules include rules for heading numbering schemes and giving an example of one line numbered lists, which one of ordinary skill in the art would recognize as a numerical symbol (i.e., a digital symbol) at the beginning of the line.
The combination of Wexler and Dernoncourt does not appear to explicitly disclose “the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful comprises: based on a fact that a digital symbol precedes a heading content of a document heading, obtaining a heading level set composed of respective heading levels based on a sample document, and obtaining regular expressions of formats of digital symbols corresponding to the respective heading levels; and matching the format of the digital symbol preceding the heading content in a current paragraph with the regular expressions corresponding to the respective heading levels, and determining a heading level of the current paragraph according to a matching result.”
However, Goyal discloses identifying document components by obtaining document classification data “based on a sample document” (Goyal ¶ 36) by obtaining the data using training documents. Additionally, Goyal discloses obtaining regular expressions of formats of digital symbols corresponding to the respective content features (Goyal ¶¶ 25, 29) by using regular expressions to extract sensitively features, which are disclosed to include various digital symbol formats. Finally, Goyal discloses matching the format of the digital symbols in a document with the regular expression corresponding to the respective sensitivity features and determining a content features according to the matching result (Goyal ¶¶ 29-30) by using a regular expression, which one of ordinary skill in the art would understand to use a matching process, to determine the content features.
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Goyal was combined with Wexler and Dernoncourt, the sample documents and regular expressions of Goyal would be used with and in response to the rule matching of Wexler and Dernoncourt. Therefore, the combination of Wexler, Dernoncourt, and Goyal at least teaches and/or suggests the claimed limitations “the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful comprises: in response to recognizing it is recognized that a digital symbol precedes a heading content of a document heading, obtaining a heading level set composed of respective heading levels based on a sample document, and obtaining regular expressions of formats of digital symbols corresponding to the respective heading levels; and matching the format of the digital symbol preceding the heading content in a current paragraph with the regular expressions corresponding to the respective heading levels, and determining a heading level of the current paragraph according to a matching result,” rendering them obvious.
Wexler, Dernoncourt, and Goyal are analogous art because they are from the “same field of endeavor,” namely that of document parsing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wexler, Dernoncourt, and Goyal before him or her to modify the rule matching process of Wexler and Dernoncourt to include the regular expressions of Goyal.
The motivation for doing so would have been regular expressions are widely known in the art to be very efficient and produce very fast results.  

Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Wexler in view of Dernoncourt, as applied to claims 1 and 9 above, and further in view of Atherton et al., US Publication 2013/0318066 (hereinafter Atherton).

Regarding claims 5 and 13, the combination of Wexler and Dernoncourt discloses the limitations contained in parent claims 1 and 9 for the reasons discussed above. In addition, the combination of Wexler and Dernoncourt does not appear to explicitly disclose “wherein the paragraph feature in the predefined rule comprises a keyword set which includes a blacklist and a whitelist, wherein the whitelist comprises a keyword which is included in a document heading, and the blacklist comprises a keyword which is not included in the document heading; the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful comprises: matching a text of a current paragraph with the keyword set; and based on whether the text of the current paragraph is successfully matched with the whitelist or the blacklist performing one of operations of: determining a paragraph level of the current paragraph as a preset heading level corresponding to the whitelist, in response to determining the text of the current paragraph is successfully matched with the whitelist; and determining the paragraph level of the current paragraph as a document body, in response to determining the text of the current paragraph is successfully matched with the blacklist.”
However, Atherton discloses a text parsing system “wherein the … feature in the predefined rule comprises a keyword set which includes a blacklist and a whitelist, wherein the whitelist comprises a keyword which is included in a positive correlation, and the blacklist comprises a keyword which is not included in the positive correlation; the determining … according to a result of the rule matching, in response to determining the rule matching is successful comprises: matching a text of a current text with the keyword set; and based on whether the text is successfully matched with the whitelist or the blacklist performing one of operations of: determining a positive correlation corresponding to the whitelist, in response to determining the text of the current paragraph is successfully matched with the whitelist; and determining the negative correlation, in response to determining the text of the current paragraph is successfully matched with the blacklist” (Atherton ¶ 40) by comparing the captured data to keywords stored in whitelists and blacklists when determining how to classify the data.
A person of ordinary skill in the art prior to the effective filing date would have recognized that when Atherton was combined with Wexler and Dernoncourt to includes within the matching rules of Wexler and Dernoncourt the blacklist and whitelist based keyword matching of Atherton and that the data of that keyword based matching of Atherton would operate on the paragraph features of Wexler and Dernoncourt. Therefore, the combination of Wexler, Dernoncourt, and Atherton at least teaches and/or suggests the claimed limitations “wherein the paragraph feature in the predefined rule comprises a keyword set which includes a blacklist and a whitelist, wherein the whitelist comprises a keyword which is included in a document heading, and the blacklist comprises a keyword which is not included in the document heading; the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful comprises: matching a text of a current paragraph with the keyword set; and based on whether the text of the current paragraph is successfully matched with the whitelist or the blacklist performing one of operations of: determining a paragraph level of the current paragraph as a preset heading level corresponding to the whitelist, in response to determining the text of the current paragraph is successfully matched with the whitelist; and determining the paragraph level of the current paragraph as a document body, in response to determining the text of the current paragraph is successfully matched with the blacklist,” rendering them obvious.
Wexler, Dernoncourt, and Atherton are analogous art because they are from the “same field of endeavor,” namely that of document parsing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wexler, Dernoncourt, and Atherton before him or her to modify the rule matching of Wexler and Dernoncourt to include the keyword matching using blacklists and whitelists of Atherton.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Wexler and Dernoncourt teaches the “base device” for determining paragraph levels using rule based matching. Further, Atherton teaches the “known technique” of rule based matching that uses keywords matched to blacklists and white lists that is applicable to the base device of Wexler and Dernoncourt. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because such blacklists and whitelists are notoriously well-known in the art, and thus easy to implement, and provide the useful benefit of a quick way of filtering results to discard outliers before applying more computationally intensive methods.

Response to Arguments
Applicant's remaining arguments filed July 6, 2022 have been fully considered but they are not persuasive.

Regarding the interpretation of claims 1-8, Applicant argues that the “claims have been amended to remove the conditional expressions and positively recite the limitations.” (Remarks 11). The examiner disagrees.

Although Applicant has amended the claims, these amendments still create conditional situations. For example, in claim 1, the rule matching is either successful or failed and, thus, only one of the two determining steps must be completed because they are each conditional upon different outcomes. 
As another example, in claims 3 and 4, Applicant has merely replaced “in response to” with “based on a fact that,” which does not positively require the condition to occur. Using claim 3 as an example, should Applicant wish to overcome this interpretation, the examiner recommends amending the limitation to: “determining the current paragraph in the document to be processed matches the document body feature; the determining a paragraph level of each of the paragraphs in the document to be processed according to a result of the rule matching, in response to determining the rule matching is successful comprises: determining a paragraph level of a current paragraph as a document body, in response to the determining 
Finally, using claim 5 as an example, the matching is either successful to the whitelist or successful to the blacklist, thus, only one of the two determining steps must be completed because they are each conditional upon different outcomes.
Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 1-11 and 14-19 under 35 U.S.C. § 101, Applicant first argues that the limitations require that the method is “implemented by circuits for implementing functions,” and these limitations result in an improved method. (Remarks 11-12). The examiner disagrees.

As discussed above, the requirement of a circuit is merely an instruction to “apply” the abstract idea.
In Berkheimer v. HP INC., 881 F. 3d 1360 (Fed. Cir. 2018), the federal circuit held that improvements are only considered “to the extent they are captured in the claims.” Berkheimer at 1369. However, nothing in the claim explicitly requires these improved results. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claims 1, 9, and 17 under 35 U.S.C. § 103, Applicant argues that the combination of Wexler and Dernoncourt fails to teach the presence of a long short-term memory model, as amended, because “Wexler is silent about the use of a machine learning model” while the LSTM of Dernoncourt is used for a different purpose. (Remarks 14-15). Applicant continues by concluding that “there is no incentive for the skilled person in the art to think of using a bidirectional LSTM network, [sic] to classify a paragraph type and assign a level to the classified paragraph type” because “it is not easy for the skilled person in the art to think of using a machine learning model, especially the LSTM (Long short-term Memory network [sic]) model, to classify a paragraph type and assign a level to the classified paragraph type.” (Remarks 15). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely makes conclusory statements without providing any explanation as to how the these specifically applies to the facts of this case. Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 2-8, 10-16, and 18-20 under 35 U.S.C. § 103, Applicant argues that these claims are allowable for depending on one of claims 1, 9, or 17. (Remarks 15). Applicant’s argument is unpersuasive for the reasons discussed above.

Regarding the IDS, Applicant argues that the document should be accepted because “the submission includes additional un-numbered pages, resulting in a total of 78 pages.” (Remarks 15-16). The examiner disagrees.

First, those additional pages were not “un-numbered.” Had Applicant’s citation been to pages “v-66” or as “78 pages,” the citation would have been accepted. Second, the purpose of the citation on the IDS is to alert both the examiner and the general public as to the relevant page numbers. Ambiguity in the page numbers leads to a potentially unclear record as to whether or not the entire document was actually considered. Therefore, Applicant’s argument is unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176